IN THE SUPREME COURT OF TEXAS

                                 No. 04-0697

                  IN RE  FARMERS INSURANCE EXCHANGE, ET AL.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for temporary relief to stay issuance of  class
notice pending disposition, filed August 3, 2004, is granted.  The  portions
of the trial court's order dated June 10,  2004,  in  Cause  No.  GN-001634,
styled Michael Leonard and Michael Sawyer on behalf  of  themselfs  and  all
others similarly situated v. Farmers Insurance  Exchange,  et  al.,  in  the
98th District Court of Travis County, Texas, that  provide  as  follows  are
stayed pending further order of this Court.
      ORDERED that Class Counsel shall cause such notice  to  be  mailed  to
absent members by first class mail, deposited in the United States  Mail  on
or before June 21, 2004,  with  adress  correction  service  requested.  Any
notice(s) returned with a corrected address  shall  be  remailed  within  10
days of return.
      ORDERED that the  deadline  for  absent  class  members  to  requested
exclusion from the class is August 20, 2004, and all requests for  exclusion
shall be postmarked no later than August 20, 2004.

      2.    The real  parties  in  interest  are  requested  to  respond  to
relators' petition for writ of mandamus on or before August 27, 2004.

            Done at the City of Austin, this August 17, 2004.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Nancy J. Vega, Chief Deputy Clerk